Citation Nr: 0529583	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  01-08 936A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 20 percent for a low 
back strain with spondylolisthesis and arthritis, to include 
the issue of restoration of a 40 percent evaluation.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel
INTRODUCTION

The veteran served on active duty from June 1966 to July 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 decision rendered by the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA) that reduced the 
evaluation for the veteran's service-connected low back 
disability from 40 to 10 percent.  The appellant indicated 
disagreement with that decision and, after being furnished a 
statement of the case, filed a substantive appeal.  During 
the pendency of the appeal, the RO assigned a 20 percent 
evaluation for the low back disability, effective as of the 
date of the initial reduction.  

In August 2003 and August 2005, the Board remanded the matter 
to the RO to ensure that certain procedural safeguards were 
satisfied.  In September 2005, the veteran testified during a 
videoconference hearing at the RO before the undersigned 
Veterans Law Judge.  At the conclusion of the hearing, the 
veteran submitted additional evidence, accompanied by a 
waiver of initial RO review of such evidence.  


FINDINGS OF FACT

1.  In March 1999, the veteran was scheduled to appear at a 
VA examination for purposes of reevaluation of his service-
connected low back disability.  The veteran failed to appear.  

2.  In an August 1999 decision, the RO reduced the evaluation 
of the service-connected low back disability from 40 to 10 
percent.  During the pendency of the appeal, the evaluation 
was increased to 20 percent.  

3.  The evidence does not show sustained material improvement 
in the appellant's low back disability that has occurred and 
is likely to be maintained under the ordinary conditions of 
life.  

4.  While the veteran's low back disability is productive of 
pain on motion and limited motion, it is not shown to result 
in unfavorable ankylosis, pronounced intervertebral disc 
syndrome or associated neurological abnormalities.  


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt, effective November 
1, 1999, the criteria for restoration of a 40 percent 
evaluation for low back strain with spondylolisthesis and 
arthritis have been met.  38 U.S.C.A. § 1155, 5107, 5112 
(West 2002); 38 C.F.R. §§ 3.105(e), 3.344(c) (2005).   

2.  The criteria for an evaluation in excess of 40 percent 
for low back strain with spondylolisthesis and arthritis have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5295 
(2002), Diagnostic Code 5237 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

In these matters, VA has substantially complied with the duty 
to assist and the duty to notify provisions of the VCAA.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Additionally, a VCAA notice letter consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

In the present case, by way of a February 2004 letter, 
pursuant to the VCAA, the RO advised the appellant of the 
types of evidence that he needed to send to VA in order to 
substantiate the claim, as well as the types of evidence VA 
would assist in obtaining.  Specifically, he was advised to 
identify evidence showing an increase in severity for his 
service-connected low back disability.  In addition, the 
veteran was informed of the responsibility to identify, or to 
submit evidence directly to VA.  Furthermore, the RO 
specifically requested that the veteran provide it with or 
identify any other additional evidence that could help 
substantiate the claim, including complete authorizations to 
obtain VA and private medical evidence.  Finally, the letter 
advised the veteran of the evidence it had received in 
connection with the claim.  

For the above reasons, the Board finds that the RO's notice 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice).  

While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).   

Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

The Board also finds that all necessary development has been 
accomplished.  The veteran identified treatment for his low 
back disorder through the VA medical center.  The RO has 
obtained the veteran's VA outpatient treatment records.  
Moreover, the veteran was afforded VA examinations as noted 
below.  Finally, the veteran was afforded an opportunity to 
testify before the undersigned at the videoconference 
hearing.  Following the hearing, the veteran submitted 
private orthopedic treatment records.  Significantly, neither 
the veteran nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the veteran is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Propriety of Rating Reduction

A.  Background

In April 1974, the Board granted service connection for a low 
back strain with spondylolisthesis.  The RO effectuated the 
Board's decision and assigned an initial noncompensable (0 
percent) evaluation.

During a VA examination in January 1997, the veteran 
complained of worsening back pain.  He stated that he had 
pain on prolonged sitting, with associated numbness and 
radiation up between his shoulder blades.  Pain was worse 
upon bending forward and in cold weather.  He could not lift 
heavy objects or get involved in any activity or exercise.  

Upon physical examination, the veteran had tenderness on 
palpation of the lumbar spine.  He could perform pain-free 
flexion to 30 degrees and flexion with pain to 45 degrees.  
Backward extension was to only 5 degrees, bilateral lateral 
flexion was to 10 degrees, and rotation to the left and right 
was to 15 degrees.  There was no evidence of muscle weakness 
or neurological involvement.  

In a February 1997 decision, based upon the VA examination 
results and personal hearing testimony, the RO assigned a 40 
percent evaluation for the disability.  The 40 percent 
evaluation was effective April 30, 1996.  

In March 1999, the veteran was scheduled to appear at the VA 
medical center for purposes of reexamining his service-
connected low back disability.  The notice, sent to the 
veteran's address of record, was returned by the U.S. Post 
Office.  The veteran failed to report to the scheduled 
examination.  A postmaster reply in May 1999 indicated that 
the veteran was not known at his address of record.  

In a June 1999 letter, the RO advised the veteran that it 
proposed to reduce his monthly benefit payment.  He was 
advised of his right to submit evidence within 60 days 
showing that the RO should not take the proposed action.  

In an August 1999 rating decision, the RO reduced the 
evaluation from 40 percent to 10 percent, effective November 
1, 1999.  

In a February 2000 Report of Contact, the veteran inquired as 
to why his disability payment was reduced.  He further 
advised the RO of a change in address.  In an April 2000 
correspondence, the veteran apologized for not notifying VA 
of his address change.  In addition, he requested an 
increased rating for his service-connected low back 
disability.  He identified VA outpatient treatment for the 
condition.  

A VA outpatient treatment record in April 1998 reflects the 
veteran's complaints of low back pain and markedly decreased 
lumbar range of motion.  He stated that the low back pain was 
mainly on the right side and was worse with walking or 
sitting.  He reported occasional radiation down into the 
posterior thigh and leg.  Pain was described as a constant 
4/10.  The diagnosis was low back pain.  He was prescribed a 
program of physical therapy.  

The veteran underwent a VA neurology examination in June 
2000.  The examiner noted that by history, the veteran's low 
back condition was managed conservatively with physical 
therapy and non-steroidal anti-inflammatory drugs.  He 
continued, however, to complain of chronic low back pain 
radiating to the right thigh and right mid to lower thoracic 
spine.  He denied any bowel or bladder dysfunction, 
claudication, or significant leg weakness.  

Upon physical examination, he had normal tone, bulk and 
strength in all four extremities except for the right 
iliopsoas muscle which was 4/5.  Deep tendon reflexes were 
normoreactive.  A sensory examination was normal, although 
the veteran reported hip and back pain with external rotation 
of the right hip.  He limped on his right leg intermittently 
due to pain.  The diagnosis was low back pain that seemed 
secondary to degenerative joint disease of the spine and 
possibly the right hip.  The examiner opined that the veteran 
had no evidence of neurologic involvement other than mild 
weakness of the right iliopsoas muscle, suggestive of 
possible L1-L2 radiculopathy.  

An August 2000 MRI study was interpreted to show slight 
anterolisthesis of L5-S1 with a small central disk bulge that 
was not impinging on the thecal sac or nerve roots.  



B.  Analysis

In Kitchens v. Brown, 7 Vet. App. 320, 324 (1995), the United  
States Court of Veterans Appeals (Court) stated that "[i]n  
order for the VA to reduce certain service-connected 
disability ratings, the requirements of 38 C.F.R. § 3.344(a) 
and (b) must be satisfied...."  However, these regulatory 
provisions are not applicable to the service-connected low 
back disability in the instant case, since they apply to 
ratings which have been in effect for long periods at a 
sustained level (five years or more).  38 C.F.R. § 
3.344(a),(c) and Lehman v. Derwinski, 1 Vet. App. 339 (1991); 
Smith v. Brown, 5 Vet. App. 335 (1993).  The 40 percent 
disability evaluation for the service-connected low back 
disability in question had been in effect less than five 
years, prior to the 1999 rating reduction.

However, the Court has also held that "[t]here is no 
question that a disability rating may be reduced; however, 
the circumstances under which rating reductions can occur are 
specifically limited and carefully circumscribed by 
regulations promulgated by the Secretary."  Dofflemeyer v. 
Derwinski, 2 Vet. App. 277, 280 (1992).  The Court further 
stated "...after-the-fact justification cannot resurrect a 
flawed rating, one which was arrived at in derogation of the 
regulations promulgated by the Secretary."  Id., at 282.  

The provisions of 38 C.F.R. § 3.105(e) state that, when a 
reduction in evaluation of a service-connected disability is 
considered warranted, and a reduction will result in a 
decrease of compensation benefits being made, a rating 
proposal in reduction will be prepared setting forth all 
material facts and reasons, and the beneficiary will be 
notified and furnished detailed reasons therefore and given 
60 days for presentation of additional evidence to show that 
compensation should be kept at the current level.  If 
additional evidence is not received within that period, a 
final rating action will be taken and he will be reduced to 
the last day of the month in which a 60-day period from the 
date of notice to the beneficiary of the final rating action 
expires. 

It appears in the instant case that procedurally, the RO did 
comply with 38 C.F.R. § 3.105, regarding the manner in which 
appellant was given notice of the proposed rating reduction 
and the implementation of that reduction.  Thus, an issue for 
resolution is whether appellant's service-connected low back 
disability in question had in fact improved such as to 
warrant the 1999 rating reduction in question.  In Brown v. 
Brown, 5 Vet. App. 413, 421 (1993), the Court stated that 
"in any rating-reduction case not only must it be determined 
that an improvement in a disability has actually occurred but 
also that that improvement actually reflects an improvement 
in the veteran's ability to function under the ordinary 
conditions of life and work."  See also 38 C.F.R. § 
3.344(c), which provides that although the provisions of 
paragraphs (a) and (b) of that section do not apply to 
disabilities which have not become stabilized and are likely 
to improve, "[r]eexaminations disclosing improvement...in 
these disabilities will warrant reduction in rating."

In this matter, the evidence prior to November 1, 1999, the 
effective date of the reduction revealed that the veteran's 
low back disability was manifested primarily by painful low 
back, with limitation of flexion, extension and rotation.  
The disability did not result in neurological impairment, 
other than subjective complaints of intermittent numbness and 
radiation.  

In August 1999, the RO reduced the veteran's disability 
evaluation based upon his failure to appear for a scheduled 
reexamination.  The veteran apologized for failing to update 
them as to a change of address and promptly notified the RO 
of the existence of outstanding VA treatment records.  Those 
records reflect that in 1998 and 1999 the veteran 
continuously sought treatment for his low back condition.  
The condition continued to be characterized by pain, 
intermittent radiculopathy, and limited motion.  

In comparing the evidence both before and following the 
rating reduction, the Board finds that clear improvement in 
the disability was not demonstrated.  Rather, the 
preponderance of the evidence indicates that the condition 
showed the same symptomatology as before the rating 
reduction.  Thus, the Board finds that the RO did not comply 
with the provisions of 38 C.F.R. § 3.344(c) and that the 
reduction cannot be sustained.  

In light of the evidence, the Board finds that the rating 
reduction in this case, effective November 1, 1999, was not 
proper and that, accordingly, the reduction is void ab 
initio.  

As such, the veteran is entitled to restoration of a 40 
percent rating for low back strain with spondylolisthesis and 
arthritis.  

III.  Increased Rating Claim

Having found herein that the veteran is entitled to 
restoration of a 40 percent rating for his service-connected 
low back disability, the Board turns now to discuss whether 
the veteran is entitled to a rating in excess of 40 percent.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R.  § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  
Further, when evaluating musculoskeletal disabilities, VA may 
consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).

The veteran's low back disability was formerly rated pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5295, pertaining to a 
disability characterized by a lumbosacral strains.  

The schedular criteria by which the veteran's lumbar spine 
disability can be rated have changed twice during the 
pendency of the veteran's appeal.  See 67 Fed. Reg. 54345-
54349 (August 22, 2002) (effective September 23, 2002), 
codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293; see also 
68 Fed. Reg. 51454- 51458 (August 27, 2003) (effective 
September 26, 2003), codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243.  The Board notes that the 
provisions of DC 5293 (which pertained to intervertebral disc 
syndrome) were changed effective from September 23, 2002.  
The rating schedule for the spine was changed effective 
September 26, 2003, at which time DC 5293 was changed to DC 
5243, and DC 5295 was changed to 5237.

Where laws or regulations change after a claim has been filed 
or reopened but before the administrative or judicial appeal 
process is completed, unless provided otherwise, the version 
most favorable to the appellant will apply, although new 
rating criteria only apply to the period of time after their 
effective date.  VAOPGCPREC 3-2000.  

The RO already has considered the severity of the veteran's 
low back disability under both the former and revised 
criteria, so he is not prejudiced by the Board doing the same 
without first remanding the case to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Under the former 38 C.F.R. § 4.71a, Diagnostic Code 5295, 40 
percent was the maximum schedular evaluation.  Thus, no 
higher rating is possible under such Diagnostic Code.  A 
higher rating is possible under Diagnostic Code 5289, 5286 or 
5285.  However, those Diagnostic Codes are premised upon 
findings of ankylosis of the spine.  Ankylosis is stiffening 
or fixation of a joint as the result of a disease process, 
with fibrous or bony union across the joint.  Dinsay v. 
Brown, 9 Vet. App. 79, 81 (1996).  In this matter, while the 
veteran has limitation of motion of the lumbar spine, there 
is no evidence to suggest that his lumbosacral spine results 
in ankylosis.  As such, a rating in excess of 40 percent is 
not warranted under former Diagnostic Codes 5289, 5286, or 
5285.  

Additionally, the Board has considered whether a higher 
rating is warranted under Diagnostic Code 5293.  However, 
such Diagnostic Code is premised upon a finding of pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy or other neurologic 
symptoms.  In this matter, the veteran's low back disability 
has been characterized as musculoskeletal in origin and not 
reflective of anything more than mild sensory neuropathy.  
Hence, a higher rating is not warranted under Diagnostic Code 
5293.  

Under 38 C.F.R. § 4.71a, (as in effect September 26, 2003), 
Diagnostic Code 5237 (lumbosacral strain), Diagnostic Code 
5242 (degenerative arthritis of the spine) (see also 
Diagnostic Code 5003), and Diagnostic Code 5243 
(intervertebral disc syndrome) are all rated under the 
"General Rating Formula for Diseases and Injuries of the 
Spine."  

The General Rating Formula provides a 40 percent evaluation 
is warranted for forward flexion of the thoracolumbar spine 
limited to 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent evaluation is 
warranted for unfavorable ankylosis of the entire 
thoracolumbar spine.  Finally, a 100 percent evaluation is 
warranted for a disability manifested by unfavorable 
ankylosis of the entire spine.  

A Note to the General Rating Formula for Diseases and 
Injuries of the Spine provides that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees.  

In this matter, while the veteran's low back disability is 
manifested by chronic back pain and limitation of motion, 
there is no evidence of unfavorable ankylosis of the entire 
thoracolumbar spine, and the condition does not nearly 
approximate the criteria for a 50 percent evaluation under 
Diagnostic Code 5237.  

In addition, the evidence does not show that the veteran's 
low back disability presents such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of an extraschedular rating under 38 C.F.R. 
3.321(b)(1).

Finally, the Board has carefully reviewed the veteran's 
videoconference hearing testimony as well as the evidence 
submitted at the hearing, and the Board in no way wishes to 
minimize the fact that the veteran has a significant low back 
disability.  However, in this case, the preponderance of the 
evidence is against the claim.  As such, the claim for a 
disability rating in excess of 40 percent must be denied.  


ORDER

The 40 percent rating assigned for low back strain with 
spondylolisthesis and arthritis is restored, effective 
November 1, 1999, subject to the applicable regulatory 
provisions governing payment of monetary awards.  

An evaluation greater than 40 percent for low back strain 
with spondylolisthesis and arthritis is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


